Citation Nr: 0725965	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  98-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1970 to May 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Denver Colorado, 
which in pertinent part denied the veteran's claim of 
entitlement to service connection for residuals of a 
bilateral eye injury.  

The veteran testified before a Veterans Law Judge (VLJ) at 
the RO in July 1999.  That VLJ subsequently retired from the 
Board, and in June 2007 the veteran was afforded the 
opportunity to testify before the undersigned Acting VLJ via 
videoconferencing technology.  Transcripts of both hearings 
are associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Review of the record reflects that that veteran has been 
apprised of the Veterans Claims Assistance Act of 2000, which 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  

The veteran's service medical records indicate that he  
sought treatment for eye complaints in March 1972.  He 
reported that he had been sitting under a sun lamp to treat a 
skin problem.  He fell asleep under the sun lamp, and woke up 
in pain.  The diagnosis was fulminating conjunctivitis.  
Tetracycline drops and sulfa cream were prescribed, and both 
of the veteran's eyes were patched.  

The veteran contends that he has an eye disability as the 
result of the incident in service.  At his June 2007 hearing, 
he testified that he uses eye drops because his eyes are dry, 
and that he has problems with visual acuity.

VA treatment records show that the veteran is seen by 
ophthalmology.  He was treated for conjunctivitis in June 
2001.  On consultation in June 2005, the veteran complained 
that his bifocals did not work.  The provider noted that the 
veteran had a visual field defect from a pituitary excision 
five years previously.  It is unclear whether the incident in 
service caused any permanent residual disability.  The Board 
has concluded that a VA examination is warranted to determine 
whether the incident in March 1972 caused any current 
disability.

At his June 2007 hearing, the veteran testified that he 
received treatment through VA.  Current treatment records, if 
available, should be obtained and associated with the record.

The Board also notes that subsequent to the veteran's hearing 
in June 2007, he submitted VA treatment records dated through 
October 2005.  He did not waive RO consideration of these 
records.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims can be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Denver VA Medical 
Center all clinical records for the 
period beginning October 2005 and 
associated them with the claims folder.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any currently present eye 
disability.  The veteran's claims folder 
must be made available to, and reviewed 
by, the examiner.  Any indicated tests 
and studies should be performed and all 
clinical findings reported in detail.

Upon examination and review of the entire 
claims folder, the examiner should 
identify all currently present eye 
disabilities.  With respect to each 
currently present eye disability, the 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any such 
disability is related to any injury or 
disease in service, to include the sun 
lamp incident in March 1972.  

The full rationale for the examiner's 
opinion should be clearly stated in the 
examination report.

3.  Once the above-directed development 
has been completed, the AOJ should 
readjudicate the issues on appeal.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



